Deady, J.
This suit was brought in this court on April 4, 1887, and involves the same questions as the foregoing one, the parties being in some measure reversed. The bill alleges, among other things, that Kelly is a citizen of Rhode Isl- and, resident in England, and it also appears that there is a controversy in the case between the plaintiff, a citizen of Oregon, and said Kelly, from which it follows that the court has jurisdiction. Act 1875, §1; 18 St. 470. The plea to the jurisdiction, purporting to be verified by McDonald only, alleges that Kelly is a citizen of Oregon, temporarily residing in London, England-, without specially traversing the allegation that he is a citizen of Rhode Island, and resident in England. For the reasons given above the plea is held insufficient and overruled.